                        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 1 of 33
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                       UNITED STATES DISTRICT COURT
                                                                   for the
                                                          DistrictDistrict
                                                     __________    of Columbia
                                                                           of __________

              In the Matter of the Search of                                  )
         (Briefly describe the property to be searched                        )
                    or identify the person by name and address)               )             Case No. 21-sc-270
INFORMATION ASSOCIATED WITH TWO ACCOUNTS                                      )
STORED AT PREMISES CONTROLLED BY FACEBOOK,                                    )
INC. PURSUANT TO 18 U.S.C. 2703 FOR INVESTIGATION                             )
OF VIOLATION OF 18 U.S.C. § 1752
    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  See Attachment A, hereby incorporated by reference.

located in the              Northern              District of                  California               , there is now concealed (identify the
 person or describe the property to be seized):
  See Attachment B, hereby incorporated by reference.

          The basis of this search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ✔ evidence of a crime;
                 u
                 ✔ contraband, fruits of crime, or other items illegally possessed;
                 u
                 u property designed for use, intended for use, or used in committing a crime;
                 u a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
              Code Section                                                                 Offense Description
        18 U.S.C. §§ 1752(a)(1) and (2);            (Unlawful Entry)
        18 U.S.C. § 875 (c);                       (Interstate Communication of Threats)
        40 U.S.C. § 5104(e)(2)(C), (D), (E) and    (Unlawful Activities)
        (G)
         The application is based on these facts:
        See attached affidavit.


           u Continued on the attached sheet.
           u Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                                Sean Millet, Special Agent - FBI
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                     Telephone                        (specify reliable electronic means).


Date:      01/25/2021
                                                                                                         Judge’s signature

City and state: Washington, D.C.                                                    G. Michael Harvey, United States Magistrate Judge
                                                                                                       Printed name and title
                           Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 2 of 33

AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV               u Original                u Duplicate Original


                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 21-sc-270
 INFORMATION ASSOCIATED WITH TWO ACCOUNTS
 STORED AT PREMISES CONTROLLED BY FACEBOOK,
                                                                            )
 INC. PURSUANT TO 18 U.S.C. 2703 FOR INVESTIGATION                          )
 OF VIOLATION OF 18 U.S.C. § 1752                                           )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the                        Northern  District of            California
(identify the person or describe the property to be searched and give its location):
  See Attachment A, hereby incorporated by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  See Attachment B, hereby incorporated by reference.




        YOU ARE COMMANDED to execute this warrant on or before                 February 8, 2021        (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to       G. Michael Harvey, United States Magistrate Judge     .
                                                                                                  (United States Magistrate Judge)

     u Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     u for         days (not to exceed 30) u until, the facts justifying, the later specific date of                                     .


Date and time issued:             01/25/2021
                                                                                                          Judge’s signature

City and state:            Washington, D.C.                                          G. Michael Harvey, United States Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 3 of 33
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 21-sc-270
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 4 of 33




                                      ATTACHMENT A

                                    Accounts to be searched


       This warrant applies to information which is associated with the Facebook, Inc. accounts

identified as Damon.Beckley.9 and DCunderSiege.100 and which is stored at premises owned,

maintained, controlled, or operated by Facebook, Inc., a company that accepts service of legal

process at 1601 Willow Road, Menlo Park, California.
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 5 of 33




                                      ATTACHMENT B

                       Particular Things to be Seized and Procedures
                           to Facilitate Execution of the Warrant

   I.      Information to be disclosed by Facebook, Inc. (“PROVIDER”) to facilitate
           execution of the warrant

        To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook, Inc. (“PROVIDER”), including any records that have been

deleted but are still available to PROVIDER or have been preserved pursuant to a request made

under 18 U.S.C. § 2703(f), PROVIDER is required to disclose the following information to the

government corresponding to each account or identifier (“Account”) listed in Attachment A:

        a. For the time period FROM NOVEMBER 1, 2020 TO THE PRESENT. The contents

           of any available messages or other communication associated with the Account

           (including, but not limited to, messages, attachments, draft messages, posts, chats,

           video calling history, “friend” requests, discussions, recordings, images, or

           communications of any kind sent to and from the Account, including stored or

           preserved copies thereof) and related transactional records for all PROVIDER services

           used by an Account subscriber/user, including the source and destination addresses and

           all Internet Protocol (“IP”) addresses associated with each message or other

           communication, the date and time at which each message or other communication was

           sent, and the size and length of each message or other communication;

        b. For the time period FROM NOVEMBER 1, 2020 TO THE PRESENT: The contents

           of any available messages or other communication associated with the Accounts

           (including, but not limited to, messages, attachments, draft messages, posts, chats,
 Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 6 of 33




   video calling history, “friend” requests, discussions, recordings, images, or

   communications of any kind sent to and from the Account, including stored or

   preserved copies thereof) and related transactional records for all PROVIDER services

   used by an Account subscriber/user, including the source and destination addresses and

   all Internet Protocol (“IP”) addresses associated with each message or other

   communication, the date and time at which each message or other communication was

   sent, and the size and length of each message or other communication;

c. For the time period FROM NOVEMBER 1, 2020 TO THE PRESENT: All photos and

   videos uploaded by the Account and all photos or videos uploaded in which the

   Account has been “tagged”, including Exchangeable Image File (“EXIF”) data and any

   other metadata associated with those photos and videos;

d. Basic subscriber records and login history, including all records or other information

   regarding the identification of the Account, to include full name, physical address,

   telephone numbers, birthdate, security questions and passwords, and other personal

   identifying information, records of session times and durations, the date on which the

   Account was created, the length of service, types of services utilized by the Account,

   the IP address used to register the Account, log-in IP addresses associated with session

   times and dates, account status, alternative e-mail addresses provided during

   registration, methods of connecting, log files, means and source of payment (including

   any credit or bank account number), and any account(s) linked by machine cookies


                                        2
 Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 7 of 33




   (meaning all Facebook user identification numbers (“user IDs”) that logged into

   Facebook by the same machine as the Account;

e. For the time period FROM NOVEMBER 1, 2020 TO THE PRESENT: All records or

   other information related to the Account, including address books, contact and “friend”

   lists, calendar data, and files; profile information; “News Feed” information; “Wall”

   postings; Notes; groups and networks of which the Account is a member; future and

   past event postings; rejected “friend” requests and blocked users; status updates

   (including relationship status updates); comments; gifts; “pokes”; “tags”; the account’s

   usage of the “like” feature, including all Facebook posts and all non-Facebook

   webpages and content that the user has “liked”; searches performed by the Account;

   privacy settings, including privacy settings for individual Facebook posts and

   activities; information about the Account’s access and use of Facebook applications;

   and the Account’s access and use of Facebook Marketplace;

f. For the time period FROM NOVEMBER 1, 2020 TO THE PRESENT: All “check ins”

   and other location information;

g. For the time period FROM NOVEMBER 1, 2020 TO THE PRESENT: All records

   pertaining to communications between PROVIDER and any person regarding the

   Account, including contacts with support services and records of actions taken;

h. All records pertaining to devices associated with the Account and software used to

   create and access the Account, including device serial numbers, instrument numbers,


                                        3
 Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 8 of 33




   model types/numbers, International Mobile Equipment Identities (“IMEI”), Mobile

   Equipment Identifiers (“MEID”), Global Unique Identifiers (“GUID”), Electronic

   Serial Numbers (“ESN”), Android Device IDs, phone numbers, Media Access Control

   (“MAC”) addresses, operating system information, browser information, mobile

   network information, information regarding cookies and similar technologies, and any

   other unique identifiers that would assist in identifying any such device(s), including

   unique application numbers and push notification tokens associated with the Account

   (including Apple Push Notifications (“APN”), Google Cloud Messaging (“GCM”),

   Microsoft Push Notification Service (“MPNS”), Windows Push Notification Service

   (“WNS”), Amazon Device Messaging (“ADM”), Firebase Cloud Messaging (“FCM”),

   and Baidu Cloud Push);

i. All information held by PROVIDER related to the location and location history of the

   user(s) of the Account, including geographic locations associated with the Account

   (including those collected for non-PROVIDER based applications), IP addresses,

   Global Positioning System (“GPS”) information, and information pertaining to nearby

   devices, Wi-Fi access points, and cell towers; and

j. Information about any complaint, alert, or other indication of malware, fraud, or terms

   of service violation related to the Account or associated user(s), including any

   memoranda, correspondence, investigation files, or records of meetings or discussions




                                        4
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 9 of 33




           about the Account or associated user(s) (but not including confidential communications

           with legal counsel).



       Within 14 DAYS of the issuance of this warrant, PROVIDER shall deliver the information

set forth above via United States mail, courier, or e-mail to the following:

     SPECIAL AGENT SEAN MILLETT/ FEDERAL BUREAU OF
INVESTIGATION: email address spmillett@fbi.gov




                                                 5
          Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 10 of 33




   II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, contraband, evidence

and instrumentalities of violations of 18 U.S.C. §§ 1752(a)(1) and (2) (Unlawful Entry), 18 U.S.C.

§§ 875 (c) (Interstate Communication of Threats) and 40 U.S.C. § 5104(e)(2)(C), (D), (E) and (G)

(Unlawful Activities), as described in the affidavit submitted in support of this Warrant, including,

for each Account, information pertaining to the following matters:

            (a) Information that constitutes evidence of the identification or location of the user(s)

                of the Account;

            (b) Information that constitutes evidence concerning persons who either (i)

                collaborated, conspired, or assisted (knowingly or unknowingly) the commission

                of the criminal activity under investigation; or (ii) communicated with the Account

                about matters relating to the criminal activity under investigation, including records

                that help reveal their whereabouts;

            (c) Information that constitutes evidence indicating the Account user’s state of mind,

                e.g., intent, absence of mistake, or evidence indicating preparation or planning,

                related to the criminal activity under investigation;

            (d) Information that constitutes evidence concerning how and when the Account was

                accessed or used, to determine the geographic and chronological context of account

                access, use, and events relating to the crime under investigation and to the Account

                user;


                                                  6
Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 11 of 33




  (e) Information that constitutes evidence concerning the believed user of these

     accounts, DAMON MICHAEL BECKLEY, as an individual who was inside the

     U.S. Capitol building on January 6, 2021, without authority and any information

     related to any threatening communications BECKLEY may have sent using the

     accounts either before, during, or after the events of January 6, 2021.

  (f) Records that may indicate preparatory steps taken to prepare for the events of

     January 6, 2021 at the U.S. Capitol on the part of DAMON BECKLEY, individuals

     BECKLEY was communicating with, or other communications used to issue

     threats and/or plan and execute violent acts.




                                       7
           Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 12 of 33




   III.      Government procedures for warrant execution

          The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

          Law enforcement personnel will then seal any information from the PROVIDER that does

not fall within the scope of Section II and will not further review the information absent an order

of the Court. Such sealed information may include retaining a digital copy of all information

received pursuant to the warrant to be used for authentication at trial, as needed.




                                                 8
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 13 of 33




                    CERTIFICATE OF AUTHENTICITY OF DOMESTIC
                     RECORDS PURSUANT TO FEDERAL RULES OF
                            EVIDENCE 902(11) AND 902(13)

        I, _________________________________, attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by _________________________________
(“PROVIDER”), and my title is ____________________________________________________.
I am a custodian of records for PROVIDER, and I am qualified to authenticate the records attached
hereto because I am familiar with how the records were created, managed, stored, and retrieved. I
state that the records attached hereto are true duplicates of the original records in the custody of
PROVIDER. The attached records consist of:

        ________________________________________________________________________
        [GENERALLY DESCRIBE RECORDS (pages/CDs/megabytes)]

        I further state that:

        a.     all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with knowledge
of those matters, they were kept in the ordinary course of the regularly conducted business activity
of PROVIDER, and they were made by PROVIDER as a regular practice; and

      b.      such records were generated by PROVIDER’s electronic process or system that
produces an accurate result, to wit:

                1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of PROVIDER in a manner to ensure that they are true duplicates of the
original records; and

                2.     the process or system is regularly verified by PROVIDER, and at all times
pertinent to the records certified here the process and system functioned properly and normally.

       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of the
Federal Rules of Evidence.




 Date                                 Signature




                                                  1
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 14 of 33




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF
 INFORMATION ASSOCIATED WITH
 TWO ACCOUNTS STORED AT
                                                    SC No. _____21-sc-270____
 PREMISES CONTROLLED BY
 FACEBOOK, INC. PURSUANT TO 18
                                                    Filed Under Seal
 U.S.C. 2703 FOR INVESTIGATION OF
 VIOLATION OF 18 U.S.C. § 1752



Reference:    USAO Ref. #2021R0185; Subject Accounts: Damon.Beckley.9 AND
dcundersiege.100

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Sean Millett, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for

information which is associated with TWO accounts – that is, Damon.Beckley.9 and

dcundersiege.100 – which is stored at premises controlled by FACEBOOK INC, (“PROVIDER”),

an electronic communications services provider and/or remote computing services provider which

is headquartered at / which accepts service at 1601 Willow Road, Menlo Park, California. The

information to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §§ 2703(a),

2703(b)(1)(A), and 2703(c)(1)(A) to require PROVIDER to disclose to the government copies of



                                                9
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 15 of 33




the information (including the content of communications) further described in Section I of

Attachment B.     Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items described in

Section II of Attachment B, using the procedures described in Section III of Attachment B.

       2.      I am a Special Agent with the Federal Bureau of Investigation (FBI). I have been

in this position since March 2018. I am currently assigned to the Counter-Intelligence Division

of the Washington Field Office of the FBI. My primary responsibilities include conducting and

assisting with investigations involving counterintelligence, economic espionage, and other

related violations of federal criminal law. I am currently tasked with investigating criminal

activity that occurred on or around January 6, 2021, in the U.S. Capitol, its grounds, and in its

vicinity. Prior to becoming a Special Agent, I was a Staff Operation Specialist at the Terrorist

Screening Center for the FBI, assisting with counterterrorism matters and analysis from July

2012 until March 2018.

       3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents, witnesses, and agencies. This affidavit is

intended to show merely that there is sufficient probable cause for the requested warrant. It does

not set forth all of my knowledge, or the knowledge of others, about this matter.

       4.      Based on my training and experience and the facts as set forth in this affidavit, I

respectfully submit that there is probable cause to believe that violations of 18 U.S.C. §§

1752(a)(1) and (2) (Unlawful Entry), 18 U.S.C. §§ 875 (c) (Interstate Communication of


                                                 10
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 16 of 33




Threats) and 40 U.S.C. § 5104(e)(2)(C), (D), (E) and (G) (Unlawful Activities) have been

committed by DAMON MICHAEL BECKLEY (BECKLEY). There is also probable cause to

search the information described in Attachment A for evidence, instrumentalities, contraband or

fruits of these crimes further described in Attachment B.

        5.      This Court has jurisdiction to issue the requested warrant because it is a “court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), and

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that – has

jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more

fully below, acts or omissions in furtherance of the offenses under investigation occurred within

Washington, DC. See 18 U.S.C. § 3237. The statutes setting forth the federal offenses under

investigation, namely 18 U.S.C. §§ 1752(a)(1) and (2) (Unlawful Entry), 18 U.S.C. §§ 875 (c)

(Interstate Communication of Threats), and 40 U.S.C. § 5104(e)(2)(C), (D), (E) and (G)

(Unlawful Activities)

                                        PROBABLE CAUSE


        6.      Your affiant identified DAMON MICHAEL BECKLEY as an individual who

was inside the U.S. Capitol building on January 6, 2021, without authority. The FBI obtained at

least two videos and one screenshot showing BECKLEY on the grounds of the U.S. Capitol on

that date.




                                                   11
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 17 of 33




       7.      One video appears to have been recorded using a cellphone or other handheld

device that was taken during the riots in the U.S. Capitol on January 6, 2021. The recording shows

scores of individuals climbing up steps and through scaffolding on the exterior of the Capitol. The

video shows one man who self identifies as Damon Michael BECKLEY. BECKLEY appears to

be wearing a dark jacket with a lighter grey hood with the hood down, along with a dark colored

hat, and baseball cap. BECKLEY audibly states the following in the video:


      BECKLEY: "Vice President Pence, my name is Damon Michael BECKLEY and I do not
      appreciate one bit this situation you caused here sir. All this violence and everything was
      100 percent unnecessary, okay. Now we've got a girl that's shot, she's dead, laying on the
      ground in there. We're all crying like we can't save her and you her blood is on your hands
      Mike Pence
      UNSUB: say you saw someone get shot
      BECKLEY: they got they shot her right through the neck
      UNSUB: i heard that too but i thought it was a rumor
      BECKLEY: yeah with a service weapon
      BECKLEY: we're not putting up with this tyrannical rule. if we got to come back here and
      start a revolution and take all of these traitors out, which is what should be done, then we
      will" (end transcription).
       8.      The second video also appears to have been recorded using a cellphone or handheld

device. During the recording, it appears that the individual recording the video briefly turns the

camera around to record the crowd inside the Capitol, at which time BECKLEY is shown in the

recording. BECKLEY appears to be wearing a dark jacket with a lighter grey hood with the hood

up, along with a dark colored hat, and baseball cap.




                                                12
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 18 of 33




       9.      I have identified BECKLEY as the person depicted in the photograph and videos

in the following ways. First, on January 7, 2021, Witness 1, an individual with knowledge of

BECKLEY’s social media activities, contacted the FBI and reported that BECKLEY had posted a

photograph of himself inside the Capitol building on January 6, 2021. The affiant obtained several

screenshots from Witness 1, at least one of which appeared to depict BECKLEY inside the Capitol

building. Second, investigators obtained the Kentucky Department of Motor Vehicle (DMV)

photograph of BECKLEY and compared it to video and photograph described herein. The DMV

photograph of BECKLEY appears to your affiant to match the individual shown in the videos and

screenshots.

       10.     One of the screenshots provided by Witness 1 contained Twitter posts by

@DamonBeckley and @realwallnow. Witness 1 claimed those accounts belong to BECKLEY.

Screenshots obtained via internet searches by the affiant found Twitter accounts with the same

usernames. The avatar picture for the twitter account @realwallnow found by the affiant via

internet searches matched the avatar picture for the twitter account @realwallnow provided by

witness 1. While @DamonBeckley did not have an avatar picture, an account description was

listed in a screenshot witness 1 provided that states “50. Husband Dad Nationalist Will fight for

my rights, so don’t try to take them. Proud Trump supporter. Searches by the affiant found

twitter profile @DamonBeckley, with a description 50. Husband dad Nationalist Will fight for

my rights, so don’t try to take them. Proud Trump supporter. These profile descriptions matched.




                                                13
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 19 of 33




       11.     An article on WDRB.com dated January 2nd, 2021, described a protest in front of

Senator Mitch McConnell’s home in Louisville, Kentucky that followed the vandalizing of

McConnell’s home. The news article described one of the protest’s organizers as “Damon

Beckley” with “DC Under Siege.” The article said that BECKLEY created an event on

Facebook. A screenshot of the video posted along with the news article showed a man with a

loudspeaker that appears to your affiant to resemble BECKLEY.

       12.     Searches by the affiant uncovered screenshots for Facebook accounts DC Under

Siege.100 and Damon.Beckley.9, however the affiant was not able to view specific posts for

either profile. Screenshots provided by Witness 1 depicted two Facebook posts by a profile name

“Damon Beckley”, which included a profile picture that appeared to the affiant to resemble

BECKLEY. One post, with a timestamp of 4h, read: “Rebellion in DC Pray like you never have

in your life. The congressional Police killed two people while I was in the building and pointed a

9mm in my face for 3 minutes while I tried to get them to stand down an leave the building. This

is so messed up. So messed up.” A second post, timestamped “1d” read “DC UNDER SIEGE

WILL BE IN DC TOMORROW!!! 1776.” Attached underneath the second post is a photo that

stated “Be a part of History! FIGHT FOR TRUMP” Based upon the first post, the affiant

believes the second post was posted January 5th, the day before the Capitol Riot.

       13.     At least one screenshot provided by Witness 1 also revealed posts to PROVIDER

account Damon Beckley where PROVIDER account Damon Beckley mentions being inside the

U.S. Capitol. An additional screenshot from Witness 1 depicts another undated Facebook


                                                14
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 20 of 33




comment by PROVIDER account Damon Beckley which states, “We were shoved in by Antifa”

responding to another Facebook user’s comment, “You should not have gone in that building

dude.” The second video mentioned above does not appear to depict BECKLEY attempting to

depart the U.S. Capitol or being physically moved in any way by other individuals.

       14.     Additional internet searches by the affiant for “DC Under Siege” revealed a

Parler.com account that was associated with “Damon Beckley.” The Parler.com account named

Damon Beckley had a post from three weeks prior January 8, 2021, the date the screenshot was

taken by the affiant, that stated “I just joined Parler! Looking forward to meeting everyone here.”

Approximately two weeks prior to January 8, 2021, at the U.S. Capitol, the Parler.com account

named Damon Beckley made a comment on an article that was posted on Parler.com account

Damon Beckley titled “The $600 COVID Stimulus is A Slap To The Face of Hurting

Americans.” Underneath the article, Parler.com account named Damon Beckley

@DCunderSiege commented: “It’s not a slap in the face, it’s a DARE for hardened patriots to

Charlie Hebdo these traitors and end their audacious tyranny.”

       15.     The Affiant believes this comment to be a reference to Charlie Hebdo, a French

Satirical Weekly Magazine that was the target of a terrorist attack in 2015 in Paris, France and

during which 12 people were killed. Al-Qaeda in the Arabian Peninsula (AQAP) claimed

responsibility for this attack. AQAP justified their attack on Charlie Hebdo as retaliation for

cartoons that Charlie Hebdo published that depicted controversial images of the Prophet

Muhammad. Affiant is aware of the Charlie Hebdo attack from Affiant’s knowledge and


                                                15
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 21 of 33




experience working counterterrorism matters as a Staff Operations Specialist for the FBI from

2012 to 2018.

       16.      Damon Beckley is the subject of a news article dated January 14, 2021, that

appeared on WDRB.com, URL https://www.wdrb.com/news/after-entering-us-capitol-during-

riot-man-from-louisville-now-in-hiding/article_03f8ea4e-56e1-11eb-834a-fff29ce32dbf.html,

and titled “After entering US Capitol during riot, man from Louisville now in hiding.” This

article reports that BECKLEY agreed to “speak on the record” and stated “Nothing’s going to be

absolved through violence; you know, it’s not going to do anybody any good,” Also according

to the WDRB article, BECKLEY allegedly deleted Facebook and removed the SIM card from

his phone out of fear the FBI could soon arrest and charge him.”

       17.      On January 8, 2021, PROVIDER was served with a preservation letter under 18

U.S.C. § 2703(f) related to Damon.Beckley.9 and DCunderSiege.100


                BACKGROUND CONCERNING PROVIDER’S ACCOUNTS

       18.      PROVIDER is the provider of the internet-based accounts identified by usernames

DC Under Siege.100 and Damon.Beckley.9

       19.      PROVIDER owns and operates a free-access social networking website of the same

name that can be accessed at http://www.facebook.com (“Facebook”). The website is owned and

operated by PROVIDER.         PROVIDER allows Facebook users to establish accounts with




                                                16
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 22 of 33




PROVIDER, and users can then use their Facebook accounts to share written news, photographs,

videos, and other information with other Facebook users, and sometimes with the general public.

       20.     PROVIDER asks users to provide basic contact and personal identifying

information to PROVIDER, either during the registration process or thereafter. This information

may include the user’s full name, birth date, gender, contact e-mail addresses, Facebook

passwords, Facebook security questions and answers (for password retrieval), physical address

(including city, state, and zip code), telephone numbers, screen names, websites, and other

personal identifiers. PROVIDER also assigns a user-identification number (“user ID”) to each

account. PROVIDER identifies unique Facebook accounts by a user’s e-mail address, the user ID,

or the username associated with a Facebook profile.

       21.     Facebook users may join one or more groups or networks to connect and interact

with other users who are members of the same group or network. PROVIDER assigns a group

identification number to each Facebook group. A Facebook user can also connect directly with

individual Facebook users by sending each user a “friend” request. If the recipient of a “friend”

request accepts the request, then the two users will become “friends” for purposes of Facebook

and can exchange communications or view information about each other. Each Facebook user’s

account includes a list of that user’s “friends” and a “News Feed,” which highlights information

about the user’s “friends,” such as profile changes, upcoming events, and birthdays.

       22.     Facebook users can select different levels of privacy for the communications and

information associated with their Facebook accounts. By adjusting these privacy settings, a


                                               17
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 23 of 33




Facebook user can make information available only to himself or herself, to particular Facebook

users, or to anyone with access to the Internet, including people who are not Facebook users. A

Facebook user can also create “lists” of Facebook “friends” to facilitate the application of these

privacy settings. Facebook accounts also include other account settings that users can adjust to

control, for example, the types of notifications they receive from Facebook.

       23.     Facebook users can create profiles that include photographs, lists of personal

interests, and other information. Facebook users can also post “status” updates about their

whereabouts and actions, as well as links to videos, photographs, articles, and other items available

elsewhere on the Internet. Facebook users can also post information about upcoming “events,”

such as social occasions, by listing the event’s time, location, host, and guest list. In addition,

Facebook users can “check in” to particular locations or add their geographic locations to their

Facebook posts, thereby revealing their geographic locations at particular dates and times. A

particular user’s profile page also includes a “Wall,” which is a space where the user and his or

her “friends” can post messages, attachments, and links that will typically be visible to anyone

who can view the user’s profile.

       24.     PROVIDER allows Facebook users to upload photos and videos, which may

include any metadata such as location that the user transmitted when s/he uploaded the photo or

video. It also provides Facebook users the ability to “tag” (i.e., label) other Facebook users in a

photo or video. When a user is “tagged” in a photo or video, he or she receives a notification of

the “tag” and a link to see the photo or video. For PROVIDER’s purposes, the photos and videos


                                                 18
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 24 of 33




associated with a Facebook user’s account will include all photos and videos uploaded by that user

that have not been deleted, as well as all photos and videos uploaded by any user that have that

user “tagged” in them.

       25.        Facebook users can exchange private messages on Facebook with other

users. Those messages are stored by PROVIDER unless deleted by the user. Facebook users can

also post comments on the Facebook profiles of other users or on their own profiles; such

comments are typically associated with a specific posting or item on the profile. In addition,

Facebook has a chat feature that allows users to send and receive instant messages through

Facebook Messenger. These chat communications are stored in the chat history for the

account. Facebook also has Video and Voice Calling features, and although Facebook does not

record the calls themselves, it does keep records of the date of each call.

       26.        In general, user-generated content and information about the account (such as a

user’s photos, “status” updates, an activity log as described below, and the like) that is written

using, stored on, sent from, or sent to a PROVIDER account can be indefinitely stored in

connection with that account, unless the subscriber deletes the material. Further, such user-

generated content can remain on PROVIDER’s servers indefinitely if not deleted by the subscriber,

and even after being deleted, it may continue to be available on PROVIDER’s servers for a certain

period of time.




                                                 19
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 25 of 33




       27.     A Facebook user also can send other Facebook users a notification indicating that

the recipient has been “poked”. Facebook “pokes” enable Facebook users to get the attention of

other Facebook users without delivering any user generated messages or other content.

       28.     If a Facebook user does not want to interact with another user on Facebook, the

first user can “block” the second user from seeing his or her account.

       29.     Facebook has a “like” feature that allows users to give positive feedback or connect

to particular pages. Facebook users can “like” Facebook posts or updates, as well as webpages or

content on third-party (i.e., non-Facebook) websites. Facebook users can also become “fans” of

particular Facebook pages.

       30.     Facebook has a search function that enables its users to search Facebook for

keywords, usernames, or pages, among other things.

       31.     Each Facebook account has an activity log, which is a list of the user’s posts and

other Facebook activities from the inception of the account to the present. The activity log includes

stories and photos in which the user has been “tagged”, as well as connections made through the

account, such as “liking” a Facebook page or adding someone as a “friend”. The activity log is

visible to the user but cannot be viewed by people who visit the user’s Facebook page.

       32.     Facebook also has a Marketplace feature, which allows users to post free classified

ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

       33.     In addition to the applications described above, PROVIDER also provides

Facebook users with access to thousands of other applications (“apps”) on the Facebook


                                                 20
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 26 of 33




platform. When a Facebook user accesses or uses one of these applications, an update about that

the user’s access or use of that application may appear on the user’s profile page.

       34.     PROVIDER also retains Internet Protocol (“IP”) logs for a given Facebook user ID

or IP address. These logs may contain information about the actions taken by the user ID or IP

address on Facebook, including information about the type of action, the date and time of the

action, and the user ID and IP address associated with the action. For example, if a user views a

Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and

would show when and from what IP address the user did so.

       35.     Depending on the user’s privacy settings, PROVIDER may also obtain and store

the physical location of the user’s device(s), including Global Positioning System (“GPS”) data,

as the user interacts with the Facebook service on those device(s).

       36.     Social networking providers like PROVIDER typically retain additional

information about their users’ accounts, such as information about the length of service (including

start date), the types of service utilized, and the means and source of any payments associated with

the service (including any credit card or bank account number). In some cases, Facebook users

may communicate directly with PROVIDER about issues relating to their accounts, such as

technical problems, billing inquiries, or complaints from other users. Social networking providers

like PROVIDER typically retain records about such communications, including records of

contacts between the user and the provider’s support services, as well as records of any actions

taken by the provider or user as a result of the communications.


                                                21
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 27 of 33




       37.     Based on my training and experience, I know that providers such as PROVIDER

also collect information relating to the devices used to access a subscriber’s account – such as

laptop or desktop computers, cell phones, and tablet computers. Such devices can be identified in

various ways. For example, some identifiers are assigned to a device by the manufacturer and

relate to the specific machine or “hardware,” some identifiers are assigned by a telephone carrier

concerning a particular user account for cellular data or voice services, and some identifiers are

actually assigned by PROVIDER in order to track what devices are using PROVIDER’s accounts

and services. Examples of these identifiers include unique application number, hardware model,

operating system version, Global Unique Identifier (“GUID”), device serial number, mobile

network information, telephone number, Media Access Control (“MAC”) address, and

International Mobile Equipment Identity (“IMEI”). Based on my training and experience, I know

that such identifiers may constitute evidence of the crimes under investigation because they can

be used (a) to find other PROVIDER accounts created or accessed by the same device and likely

belonging to the same user, (b) to find other types of accounts linked to the same device and user,

and (c) to determine whether a particular device recovered during course of the investigation was

used to access the PROVIDER account.

       38.     PROVIDER also allows its subscribers to access its various services through an

application that can be installed on and accessed via cellular telephones and other mobile devices.

This application is associated with the subscriber’s PROVIDER account. In my training and

experience, I have learned that when the user of a mobile application installs and launches the


                                                22
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 28 of 33




application on a device (such as a cellular telephone), the application directs the device in question

to obtain a Push Token, a unique identifier that allows the provider associated with the application

(such as PROVIDER) to locate the device on which the application is installed. After the

applicable push notification service (e.g., Apple Push Notifications (APN) or Google Cloud

Messaging) sends a Push Token to the device, the Token is then sent to the application, which in

turn sends the Push Token to the application’s server/provider. Thereafter, whenever the provider

needs to send notifications to the user’s device, it sends both the Push Token and the payload

associated with the notification (i.e., the substance of what needs to be sent by the application to

the device). To ensure this process works, Push Tokens associated with a subscriber’s account are

stored on the provider’s server(s). Accordingly, the computers of PROVIDER are likely to contain

useful information that may help to identify the specific device(s) used by a particular subscriber

to access the subscriber’s PROVIDER account via the mobile application.

       39.      Based on my training and experience, I know that providers such as PROVIDER

use cookies and similar technologies to track users visiting PROVIDER’s webpages and using its

products and services. Basically, a “cookie” is a small file containing a string of characters that a

website attempts to place onto a user’s computer. When that computer visits again, the website

will recognize the cookie and thereby identify the same user who visited before. This sort of

technology can be used to track users across multiple websites and online services belonging to

PROVIDER. More sophisticated cookie technology can be used to identify users across devices

and web browsers. From training and experience, I know that cookies and similar technology used


                                                 23
          Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 29 of 33




by providers such as PROVIDER may constitute evidence of the criminal activity under

investigation. By linking various accounts, devices, and online activity to the same user or users,

cookies and linked information can help identify who was using a PROVIDER account and

determine the scope of criminal activity.

         40.   Based on my training and experience, I know that PROVIDER maintains records

that can link different PROVIDER accounts to one another, by virtue of common identifiers, such

as common e-mail addresses, common telephone numbers, common device identifiers, common

computer cookies, and common names or addresses, that can show a single person, or single group

of persons, used multiple PROVIDER accounts. Based on my training and experience, I also know

that evidence concerning the identity of such linked accounts can be useful evidence in identifying

the person or persons who have used a particular PROVIDER account.

         41.   Based on my training and experience, I know that subscribers can communicate

directly with PROVIDER about issues relating to the account, such as technical problems, billing

inquiries, or complaints from other users. Providers such as PROVIDER typically retain records

about such communications, including records of contacts between the user and the provider’s

support services, as well records of any actions taken by the provider or user as a result of the

communications. In my training and experience, such information may constitute evidence of the

crimes under investigation because the information can be used to identify the account’s user or

users.




                                                24
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 30 of 33




        42.      In summary, based on my training and experience in this context, I believe that the

computers of PROVIDER are likely to contain user-generated content such as stored electronic

communications (including retrieved and unretrieved messages for PROVIDER subscribers), as

well as PROVIDER-generated information about its subscribers and their use of PROVIDER

services and other online services. In my training and experience, all of that information may

constitute evidence of the crimes under investigation because the information can be used to

identify the account’s user or users. In fact, even if subscribers provide PROVIDER with false

information about their identities, that false information often nevertheless provides clues to their

identities, locations, or illicit activities.

        43.      As explained above, information stored in connection with a Facebook account may

provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct

under investigation, thus enabling the investigating authorities to establish and prove each element

of the offense or, alternatively, to exclude the innocent from further suspicion. From my training

and experience, a Facebook user’s IP log, stored electronic communications, and other data

retained by PROVIDER, can indicate who has used or controlled the Facebook account. This

“user attribution” evidence is analogous to the search for “indicia of occupancy” while executing

a search warrant at a residence. For example, profile contact information, private messaging logs,

status updates, and “tagged” photos (and the data associated with the foregoing, such as date and

time) may indicate who used or controlled the Facebook account at a relevant time. Further,

Facebook account activity can show how and when the account was accessed or used. For


                                                 25
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 31 of 33




example, as described above, PROVIDER logs the IP addresses from which Facebook users access

their accounts along with the time and date. By determining the physical location associated with

the logged IP addresses, investigators can understand the chronological and geographic context of

the account access and use relating to the crime under investigation. Such information allows

investigators to understand the geographic and chronological context of Facebook access, use, and

events relating to the crime under investigation. Additionally, PROVIDER builds geo-location

into some of its Facebook services. Geo-location allows, for example, users to “tag” their location

in posts and Facebook “friends” to locate each other. This geographic and timeline information

may tend to either inculpate or exculpate the Facebook account user. Last, Facebook account

activity may provide relevant insight into the Facebook account user’s state of mind as it relates

to the offense under investigation. For example, information on the Facebook account may

indicate the owner’s motive and intent to commit a crime (e.g., information indicating a plan to

commit a crime), or consciousness of guilt (e.g., deleting account information in an effort to

conceal evidence from law enforcement).1



1
  At times, social media providers such as PROVIDER can and do change the details and
functionality of the services they offer. While the information in this section is true and accurate
to the best of my knowledge and belief, I have not specifically reviewed every detail of
PROVIDER’s services in connection with submitting this application for a search warrant.
Instead, I rely upon my training and experience, and the training and experience of others, to set
forth the foregoing description for the Court.




                                                26
         Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 32 of 33




       44.     Based on my training and experience, I know that evidence of who controlled, used,

and/or created a PROVIDER account may be found within the user-generated content created or

stored by the PROVIDER subscriber. This type of evidence includes, for example, personal

correspondence, personal photographs, purchase receipts, contact information, travel itineraries,

and other content that can be uniquely connected to a specific, identifiable person or group. In

addition, based on my training and experience, I know that this type of user-generated content can

provide crucial identification evidence, whether or not it was generated close in time to the offenses

under investigation. This is true for at least two reasons. First, people that commit crimes

involving electronic accounts (e.g., e-mail accounts) typically try to hide their identities, and many

people are more disciplined in that regard right before (and right after) committing a particular

crime. Second, earlier-generated content may be quite valuable, because criminals typically

improve their tradecraft over time. That is to say, criminals typically learn how to better separate

their personal activity from their criminal activity, and they typically become more disciplined

about maintaining that separation, as they become more experienced. Finally, because e-mail

accounts and similar PROVIDER accounts do not typically change hands on a frequent basis,

identification evidence from one period can still be relevant to establishing the identity of the

account user during a different, and even far removed, period of time.




                                                 27
        Case 1:21-sc-00270-GMH Document 1 Filed 01/25/21 Page 33 of 33




                  REQUEST TO SUBMIT WARRANT BY TELEPHONE
                    OR OTHER RELIABLE ELECTRONIC MEANS

       45.     I respectfully request, pursuant to Rules 4.1 and 41(d)(3) of the Federal Rules of

Criminal Procedure, permission to communicate information to the Court by telephone in

connection with this Application for a Search Warrant. I submit that Assistant U.S. Attorney

AUSA Peter Lallas, an attorney for the United States, is capable of identifying my voice and

telephone number for the Court.

                                         CONCLUSION

       46.     Based on the forgoing, I request that the Court issue the proposed search warrant.

Because the warrant will be served on PROVIDER, who will then compile the requested records

at a time convenient to it, there exists reasonable cause to permit the execution of the requested

warrant at any time in the day or night. Pursuant to 18 U.S.C. § 2703(g), the presence of a law

enforcement officer is not required for the service or execution of this warrant.

                                                   Respectfully submitted,



                                                   Sean Millett
                                                   Special Agent
                                                   Federal Bureau of Investigation

       Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on this 25th day
of January 2021.

       _________________________________________
       G. MICHAEL HARVEY
       UNITED STATES MAGISTRATE JUDGE



                                                28
